DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Gayko et al (8,797,417).
Regarding claim 1, 11 and 16 Gayko discloses
 	Receive one or more images from the camera of the vehicle (note col. 6 lines 20-25, vehicle is equipped with a camera to acquire image data processed by computer that receives image data); 
 	Process the one or more images, wherein to process the one or more images (note col. 6 lines 20-25, computer process the image data) comprises at least one of 
(i) determine a change in optical flow based on three images of the one or more images (note col. 8 lines 6-7, optical flow estimated base on subsequent image frames, the claim language cites at least one of, thus subsequent processes are not necessary to be cited), (ii) determine one or more regions of at least one image of the one or more images that are out of focus, (iii) perform edge detection on at least one image of the one or more images, and (iv) detect one or more circular lens artifacts in at least one image of the one or more images; and
Determine, based on the one or more images, one or more occlusions on the camera of the vehicle (note fig. 7 block raindrop extraction and col. 6 lines 28-32 and col. 8 lines 7-8 and 20-24, based on images raindrops  are determined on the camera, raindrop, dirt are examples of occlusions).

Regarding claim 2 Gayko discloses,
 	Wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based only on the one image from the camera, the one or more occlusions on the camera of the vehicle (note col. 7 lines 2-10 and col. 8 lines 62-67) occluded/raindrops are identified in the image).

Regarding claim 3 Gayko discloses,
 	Wherein to process the one or more images comprises to process no more than three images, wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based only on no more than three images from the camera, the one or more occlusions on the camera of the vehicle (note fig. 22, St17, col. 16 lines 5-16. raindrop/occlusion, when it is not repeated then meets the processing no more than three image, no more images is extracted).

Regarding claims 6, 13 and 18 Gayko discloses, 
 	Divide the at least one image into a plurality of subimages (note col. 9 lines 35-40, pattern matching region of interest of image frames); and
 	Determine, for each of the plurality of subimages, whether the corresponding subimage is blurry, wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based on a determination of whether each of the plurality of subimages is blurry, the one or more occlusions on the camera of the vehicle (note col. 9 lines 40-45, determine that region is blurry based on raindrop/occlusion, that region is removed from pattern matching).

Regarding claim 9 Gayko discloses,
 	Selecting, based on one or more current conditions of the vehicle, one or more parameters of an occlusion detection algorithm (note col. 8 lines 33-45, cites parameters of raindrop detection algorithm).

Regarding claim 10 Gayko discloses,
Applying a mask to the one or more images to block the sky (note col. 8 lines 14-16, raindrop mask is applied to the image covering regions)

Allowable Subject Matter
Claims 4-5 and 7-8, 12, 14-15, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 4, 7, 8 and 12, 14-15, 17 and 19-20
Regarding claims 4, 12 and 17, prior art could not be found for the features determine a second optical flow between the second image and a third image of the three images; and determine a difference in optical flow magnitude between the first optical flow and the second optical flow for each of a plurality of pixels, wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based on the difference in optical flow magnitude between the first optical flow and the second optical flow for each of a plurality of pixels, the one or more occlusions on the camera of the vehicle.  These features in combination with other features could not be found in the prior art.  Claim 5 depend on claim 4.  Therefore are also objected.

Regarding claims 7, 14 and 19 prior art could not be found for the features expand each of a plurality of edges identified in the at least one image during edge detection; and determine areas of at least one image without expanded edges, wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based on a determination of areas of the at least one image without expanded edges, the one or more occlusions on the camera of the vehicle.  These features in combination with other features could not be found in the prior art.

Regarding claims 8, 15 and 20 prior art could not be found for the features determine, for each of the plurality of contours, a ratio of a circle enclosing the corresponding contour to an area enclosed by the corresponding contour, wherein to determine, based on the one or more images, the one or more occlusions on the camera of the vehicle comprises to determine, based on a determination of the ratios for each of the plurality of contours.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
July 2, 2021
/GREGORY M DESIRE/               Primary Examiner, Art Unit 2664